917 F.2d 1301Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Earl JONES, Plaintiff-Appellant,v.Thomas J. ERVIN, Chief Administrative Judge, JudicialStandards Commission, Board of Commissioners,Judicial Standards Commission, Membersof the Board, Defendants-Appellees.Thomas Earl JONES, Plaintiff-Appellant,v.SOUTH CAROLINA PAROLE AND COMMUNITY CORRECTIONS, Wayne H.Thomas, South Carolina Department of Corrections, John G.Norris, John G. Norris, Thomas J. Ervin, George M. Ducworth,Frank L. Valenta, Jr., A. Neves Clayton, James H. Whitworth,Defendants-Appellees,Tony L. Strawhorn, Defendant-Respondent,Paul I. Weldon, Janice M. Roy, Blake E. Taylor, Jr., ParkerEvatt, Defendants-Appellees.Thomas Earl JONES, Plaintiff-Appellant,v.CENTRAL RECORDS, CLASSIFICATION DIVISION, South CarolinaDepartment of Corrections, Warden, NorthsideCorrectional Center, NorthsideClassification Section, GloriaMiller, Defendants-Appellees.
Nos. 90-6108, 90-6624 and 90-6874.
United States Court of Appeals, Fourth Circuit.
Nov. 8, 1990.

Appeals from the United States District Court for the District of South Carolina, at Columbia.  Clyde H. Hamilton, District Judge.  (CA-90-1572, CA-88-3187-3, CA-88-3188-3, CA-89-592-3, CA-89-593-3, CA-90-1573)
Thomas Earl Jones, appellant pro se.
Carl Norman Lundberg, South Carolina Department of Probation, Parole & Pardon Service, Barbara Murcier Bowers, Robert Eric Petersen, South Carolina Department of Corrections, Arthur Lee Coleman, Nelson, Mullins, Riley & Scarborough, Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Thomas Earl Jones appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jones v. Ervin, CA-90-1572 (D.S.C. July 20, 1990);  Jones v. South Carolina Parole and Community Corrections, CA-88-3187-3, CA-88-3188-3, CA-89-592-3, CA-89-593-3 (D.S.C. July 6, 1990);  Jones v. Central Records, CA-90-1573 (D.S.C. July 23, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.